Citation Nr: 0424421	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,503.17. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  This appeal arises from a May 2003 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's request for 
waiver of recovery of pension benefits in the calculated 
amount of $1,503.17, on the basis that recovery would not be 
against equity and good conscience. 

The veteran's representative filed a motion to advance the 
veteran's appeal on the Board's docket; this motion was 
granted in August 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  By decision dated in November 2001, the veteran was 
awarded pension benefits, effective June 2001.

3.  The veteran failed to timely report his wife's retirement 
income for 2002. 

4.  In December 2002, the veteran reported his total 
countable income, including his wife's retirement income.

5.  The veteran was notified in January 2003 that his pension 
benefits were retroactively reduced.

6.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the veteran.

7.  The veteran was at fault in the creation of the 
overpayment by virtue of his failure to timely report his 
wife's retirement income for 2002, but this fault is 
mitigated to a great extent by the veteran's limited 
education.

8.  The veteran's sources of income consist of Social 
Security benefits and his spouse's retirement income; it will 
likely cause undue hardship to require repayment of the debt 
in the amount of $1,503.17.


CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected pension 
benefits in the calculated amount of $1,503.17 would be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and the regulations implementing it are not 
applicable to the veteran's waiver claim.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  However, the Board notes 
that the facts pertinent to this claim have been properly 
developed and that no further development of the record is 
required.

Factual Background

The veteran originally filed a claim for pension benefits in 
October 1998.  His claim was denied in November 1998 on the 
basis that his countable income exceeded the maximum annual 
limit.

The veteran submitted another claim for pension benefits in 
May 2001.  On VA Form 21-527, the veteran reported that he 
had a 6th grade education.  He also reported total monthly 
income of $1,123 from Social Security benefits paid to him 
and his wife.  In addition, the veteran reported unreimbursed 
medical expenses.  

The record reflects that the veteran was awarded pension 
benefits, effective in June 2001, on the basis that his 
countable annual income did not exceed the maximum annual 
limit.  He was informed that the rate of pension depended on 
countable annual income.  Enclosed with the November 2001 
award letter was VA Form 21-8768, which essentially informed 
him that pension is an income-based program, and that he was 
obligated to report changes in income immediately to VA.

In December 2002, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR).  The EVR indicates 
monthly income from Social Security of $797 for himself and 
$477 for his wife, and monthly retirement benefits for his 
wife of $119 for the year 2002.  The veteran also reported 
unreimbursed medical expenses of $4,780 for 2002.  

By letter dated in January 2003, the veteran's pension 
benefits were retroactively reduced, effective January 1, 
2002, which created an overpayment in the amount of 
$1,503.17.

In March 2003, the veteran requested waiver of recovery of 
the overpayment.  The veteran maintained that recovery of the 
overpayment of pension benefits would create financial 
hardship.

A March 2003 Financial Status Report (FSR) completed by the  
veteran indicates monthly income of $1,393.51, including 
$1,274 from Social Security and $119.51 from his wife's 
pension.  The FSR also indicates monthly expenses of 
$1,418.10, including $350 for mortgage, $100 for food, 
$198.10 for utilities, heat and phone, $92 for automobile 
expenses, $45.50 for cooking and heating gas, $114 for 
Medicare, $32.50 for life insurance, $226 for medical 
expenses, $160 for monthly payments on debts and $100 for 
miscellaneous expenses.  With respect to assets, he reported 
a 1990 Cadillac worth $2,500.  He reported no money in the 
bank.  He reported debts of $3,178, including $250 at J.C. 
Penney, $2,200 at Lowes, $550 at Winchester Hospital and $178 
at Belt's.  The veteran also noted that he had yearly 
unreimbursed medical expenses of $3,990.

According to the May 2003 Committee decision, the reduction 
in pension benefits was ordered after the RO learned that the 
veteran's wife had received retirement income since January 
2002 that raised the veteran's countable family income above 
the maximum annual rate.  

In a VA Form 9 received by the RO in July 2003, the veteran 
stated that his wife had extensive medical expenses, 
including prescription medication bills of over $100 per 
month.

In a statement received by the RO in June 2004, the veteran 
indicated that he had only "about 51/2 years [of] schooling."

Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether waiver of recovery of the 
overpayment of pension benefits is warranted on the basis of 
equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because he 
failed to report the total income received by him in 2002-
specifically, his wife's retirement income-in a timely 
manner.  However, it is also noteworthy that the veteran has 
only a sixth grade education; he maintains that he did not 
fully understand the reporting requirements.  This fact might 
help to explain why the veteran did not report all of his 
countable income for 2002 in a timely manner.  As a 
consequence, the Board notes that the fault of the veteran is 
mitigated to a large extent.  Therefore, the impact of fault 
as a factor in the equity and good conscience standard is 
minimized.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.   
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in March 2003.  The FSR 
shows that the veteran's monthly net expenses exceeded the 
net monthly income by $24.59.  The FSR also shows that the 
veteran had no money in the bank.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  The Board recognizes that the veteran had 
credit card and other debt totaling $3,178, and reminds the 
veteran that a debt to VA must be accorded the same regard 
given to those other creditors.  However, recognizing that 
the veteran is on a fixed income (Social Security benefits 
and pension) and his wife's medical expenses are increasing, 
the Board is of the opinion that collection of the debt would 
have an adverse impact on the veteran's ability to provide 
for life's basic necessities.  Further, in the Board's 
judgment, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's right to collect the debt charged to the 
veteran.  

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  The VA made erroneous 
payments of benefits based on incorrect information provided 
by the veteran, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a result of his 
own fault under these circumstances would clearly constitute 
unjust enrichment.  However, as noted above, any fault on the 
part of the veteran is excusable to a large extent.

The evidence does not demonstrate that the veteran changed 
positions to his detriment in reliance upon the VA pension 
benefits, or that the recovery of the overpayment would 
defeat the purpose for which the benefits are intended.  

In the Board's opinion, the undue financial hardship likely 
to result from collection of the overpayment outweighs the 
limited fault on the veteran's part and the unjust enrichment 
of the veteran as a result of the overpayment.  In the 
Board's opinion, this is a case in which moderation in the 
exercise of the Government's right to collect the debt is 
warranted.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $1,503.17 is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



